Case: 10-20852     Document: 00511675276         Page: 1     Date Filed: 11/23/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 23, 2011
                                     No. 10-20852
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOE GAMBOA RODRIGUEZ,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:92-CR-191-1


Before HIGGINBOTHAM, DAVIS and ELROD, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Joe Gamboa Rodriguez in his appeal
from the revocation of supervised release has moved for leave to withdraw and
has filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967).
Rodriguez has not filed a response.
        During the pendency of this appeal, Rodriguez completed his sentence of
imprisonment, and he has no further term of imprisonment or supervised release
to serve. The appeal is, therefore, moot. See Spencer v. Kemna, 523 U.S. 1, 7,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-20852   Document: 00511675276     Page: 2   Date Filed: 11/23/2011

                                 No. 10-20852

14 (1998); Bailey v. Southerland, 821 F.2d 277, 278 (5th Cir. 1987). Accordingly,
the appeal is dismissed, and counsel’s motion to withdraw is denied as
unnecessary.
      APPEAL DISMISSED; MOTION DENIED.




                                       2